t c memo united_states tax_court sarah grossnickle petitioner v commissioner of internal revenue respondent docket no filed date sarah grossnickle pro_se david a indek for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a dollar_figure deficiency in petitioner’ sec_2010 federal_income_tax as well as additions to tax of dollar_figure and dollar_figure pursuant to sec_6651 and respectively in his posttrial brief respondent concedes the sec_6651 addition_to_tax the issues remaining for decision are whether petitioner is entitled to various schedule c profit or loss from business deductions for the taxable_year whether petitioner was required to file a federal_income_tax return for the taxable_year and whether petitioner is liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland at the time she filed her petition petitioner was over the age of in the taxable_year during the taxable_year petitioner conducted business as an independent real_estate agent associated with re max realty group re max re max provided petitioner with shared office space that included telephone and internet service petitioner was issued a form 1099-misc miscellaneous income for reporting dollar_figure of nonemployee compensation from re max of this amount unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure re max withheld dollar_figure to cover expenses petitioner incurred as a real_estate agent in the stipulation of facts respondent concedes that petitioner is entitled to deduct business_expenses of dollar_figure that re max withheld from petitioner in the taxable_year as discussed infra petitioner claims deductions for additional professional fees and expenses_incurred in some of which respondent has conceded petitioner did not file a federal_income_tax return for the taxable_year alleging that she did not have enough gross_income to have a filing requirement on date respondent issued to petitioner a notice_of_deficiency for the taxable_year after trial on date petitioner filed a motion to supplement the record to allow the introduction of petitioner’s exhibits 9-p 10-p and 11-p we will grant petitioner’s motion but note that this evidence has only a small effect on the outcome opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that the determinations are in error rule a 290_us_111 petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact a petitioner’s claimed deductions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_6001 requires the taxpayer to maintain records sufficient to establish the amount of each deduction claimed see also sec_1 a income_tax regs sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business see 122_tc_305 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and is necessary if it is appropriate and helpful for the development of the business 320_us_467 308_us_488 in contrast sec_262 disallows deductions for personal living or family_expenses if the taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his or her own making see 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 however sec_274 overrides the cohan_rule with regard to certain expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date under sec_274 the taxpayer must meet stricter substantiation requirements to be allowed a deduction under sec_162 the heightened substantiation requirements of sec_274 apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment amusement or recreation an expense for gifts or the use of listed_property as defined in sec_280f including any passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the expense and the business_purpose of the expense sec_274 see also oswandel v commissioner tcmemo_2007_ tax ct memo lexi sec_185 at even if such an expense would otherwise be deductible sec_274 may still preclude a deduction if the taxpayer does not present sufficient substantiation sec_1_274-5t temporary income_tax regs supra professional and licensing fees in the stipulation of facts respondent concedes that petitioner is entitled to deduct dollar_figure for annual professional and licensing fees paid in in addition to respondent’s concessions petitioner contends that she is entitled to a deduction of dollar_figure for professional and licensing fees for including dollar_figure for realtor association dues and dollar_figure for a real_estate license fee respondent argues that petitioner has not adequately substantiated that either of these expenses was paid and or incurred in in the stipulation of facts respondent concedes that petitioner is entitled to deduct promotion advertising and listing expenses of dollar_figure and professional education expenses of dollar_figure for in his posttrial brief respondent concedes that petitioner is entitled to deduct additional promotion advertising and listing expenses of dollar_figure and additional professional education expenses of dollar_figure for petitioner has sufficiently substantiated that she paid the disputed realtor association dues and licensing fees for to substantiate her realtor association dues petitioner provided an itemized invoice with a receipt from the frederick county association of realtors showing that dollar_figure was due for this receipt substantiates that petitioner paid dollar_figure for local state and national realtor association dues using a visa credit card however the tax information at the bottom of this invoice states that dollar_figure of this amount is nondeductible for federal_income_tax purposes thus petitioner is entitled to a dollar_figure deduction for realtor association dues for to substantiate the payment of her real_estate license fee petitioner submitted a money order receipt from the u s postal service showing that dollar_figure was payable to the real_estate commission on date accordingly petitioner is entitled to a deduction of dollar_figure for the cost of her real_estate license fee for the invoice indicates that petitioner paid dollar_figure for her local state and national realtor association dues and a voluntary dollar_figure rpac contribution the invoice states that the nondeductible portion of local association dues is dollar_figure the nondeductible portion of state association dues is dollar_figure and the nondeductible portion of national association dues is dollar_figure in addition the invoice states that all rpac contributions are nondeductible home_office space supplies and equipment in his posttrial brief respondent concedes that petitioner is entitled to deduct dollar_figure for office supplies and equipment expenses paid in petitioner contends that she is also entitled to a home_office expense deduction of dollar_figure for at trial petitioner testified that she rented from her sister approximately square feet of living space for dollar_figure per month and dedicated square feet to about square feet of this rented space to her real_estate business petitioner estimates that she is entitled to a home_office expense deduction of dollar_figure per month for respondent argues that petitioner has not provided sufficient information about the home_office to substantiate the expense as a general_rule sec_280a provides that no deduction otherwise allowable to an individual shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit is defined as a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a however sec_280a contains an exception to the general disallowance of subsection a in pertinent part sec_280a provides sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business or c in the case of a separate structure which is not attached to the dwelling_unit in connection with the taxpayer’s trade_or_business for an expense related to a dwelling_unit to fit within this exception some portion of the dwelling_unit must be used regularly and exclusively for the taxpayer’s trade_or_business see scully v commissioner tcmemo_2013_229 at petitioner has failed to demonstrate that any portion of the dwelling_unit was regularly and exclusively used for business purposes in petitioner testified at trial that she rented approximately square feet of living space from her sister for dollar_figure per month according to petitioner square feet to about square feet of this space was dedicated to her real_estate business as support petitioner offered into evidence two google aerial view photographs of a residential structure with handwritten notations petitioner did not produce any documentation receipts or canceled checks to substantiate the rental arrangement furthermore petitioner did not offer sufficient evidence to prove that the to square feet of purported office space was regularly and exclusively used for her real_estate business because petitioner has not proven that she rented a dwelling_unit or that a portion of it was regularly and exclusively used for business purposes we cannot allow her any deduction attributable to a home_office phone and internet expenses in his posttrial brief respondent concedes that petitioner is entitled to deduct dollar_figure for communication expenses and dollar_figure for a miscellaneous expense for petitioner contends that she is entitled to additional deductions for various phone and internet expenses_incurred in carrying on her real_estate business in including dollar_figure to verizon wireless in date for business phone internet dollar_figure to verizon wireless for three months of estimated business phone expenses and dollar_figure to her sister consisting of dollar_figure per month for internet use in the purported home_office respondent argues that petitioner has not substantiated any of these expenses petitioner has failed to demonstrate that she incurred and or paid any of the claimed phone and internet expenses for to substantiate the first phone internet expense petitioner offered into evidence a verizon wireless bill providing that dollar_figure was due on the account by date however petitioner did not provide any documentation receipts or corresponding credit card charges to substantiate that this bill was paid or that it was for business purposes additionally petitioner did not offer any documentation to substantiate that she incurred or paid dollar_figure for a business phone expense in petitioner also testified that she paid her sister dollar_figure per month for internet access to research upload download and update listings and email clients however petitioner did not provide any documentation bills or receipts to show that she incurred or paid this expense accordingly we conclude that petitioner has failed to substantiate the claimed phone and internet expenses in excess of the amounts already allowed by respondent business mileage petitioner argues that she is entitled to a dollar_figure deduction for car and truck expenses resulting from mileage driven during her real_estate activities in petitioner contends that she lost her original mileage calendar during her move in november and december of thus to substantiate her claimed mileage petitioner offered into evidence at trial a typewritten statement that showed only total business miles and the total dollar amount claimed according to petitioner this statement provides e xtremely conservative estimate s and a guesstimat e of miles she drove from her home to re max and while showing properties respondent argues that petitioner has not substantiated any of her claimed business mileage for petitioner’s claimed mileage is subject_to the heightened substantiation requirements of sec_274 see sec_274 sec_280f as applicable to vehicle expenses sec_274 requires the taxpayer to substantiate by adequate_records the mileage the time and place of the use and the business_purpose of the use see solomon v commissioner tcmemo_2011_ tax ct memo lexi sec_90 at substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1_274-5 income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date the level of detail required for substantiating by adequate_records the business use of listed_property depends on the facts and circumstances of such use see id subdiv ii c fed reg the typewritten statement that petitioner offered at trial for is insufficient substantiation under the requirements of sec_274 in her posttrial submission petitioner offered a more detailed log that was prepared after the trial however the source of this information and petitioner’s methodology in its preparation are not adequately explained and the log does not rise to the level of credibility of a contemporaneous record accordingly petitioner is not entitled to any deduction for car and truck expenses for b filing requirement petitioner contends that she was not required to file a federal_income_tax return petitioner’s position appears to be that her profit or gain from her real_estate activities ie nonemployee compensation of dollar_figure minus claimed trade_or_business_expenses does not equal or exceed the filing threshold provided as previously held petitioner did not substantiate that she maintained a home_office in for this reason any mileage claimed by petitioner for travel between her residence and the re max office is nondeductible commuting mileage see 326_us_465 73_tc_766 for in sec_6012 respondent argues that petitioner was required to file an income_tax return for tax_year the code imposes a federal tax on the taxable_income of every individual sec_1 gross_income for the purpose of calculating taxable_income is defined as all income from whatever source derived sec_61 every u s resident individual having for the taxable_year gross_income which equals or exceeds the exemption_amount is--with enumerated exceptions not applicable here--required to file an income_tax return sec_6012 for the exemption_amount for a single individual age or older is dollar_figure see sec_63 f d see also irs publication exemptions standard_deduction and filing information for use in preparing returns there is no dispute that petitioner worked as a real_estate agent in and earned nonemployee compensation of dollar_figure from re max re max issued to petitioner a form 1099-misc reporting this amount it is well settled that amounts received by a taxpayer in the form of nonemployee compensation are includable in gross_income see walbaum v commissioner t c memo at accordingly dollar_figure is includable in petitioner’s gross_income and therefore she was required to file a income_tax return c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for the failure to timely file a return unless the taxpayer establishes that the failure was due to reasonable_cause and not due to willful neglect the addition_to_tax is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of in the aggregate id sec_7491 provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet this burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 as discussed above petitioner was required to file a federal_income_tax return for because the parties have stipulated that petitioner did not file a tax_return for respondent has met his burden of production in addition sec_6017 imposes a filing requirement on any individual who has net self-employment earnings_of dollar_figure or more petitioner’s net self- employment earnings for exceed this amount additionally petitioner has not offered any documentary or testimonial evidence to establish that her failure_to_file a tax_return was due to reasonable_cause and not due to willful neglect see sec_6651 petitioner contends that she had a reasonable belief that she was not required to file a tax_return for because her expenses from real_estate exceeded her income however an uninformed or unsupported belief does not constitute reasonable_cause for the failure_to_file a return 243_f2d_954 4th cir aff’g 26_tc_528 accordingly we sustain respondent’s determination of the sec_6651 addition_to_tax but note that because of our previous holdings and several concessions by the parties respondent’s original sec_6651 addition_to_tax computations in the notice_of_deficiency must be adjusted to reflect those changes in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
